DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed.
Claims 1, 11 and 17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
 An information-processing device comprising:
a memory configured to store setting information including an operation setting for the information-processing device;
an input-output interface; and
a controller configured to operate according to the setting information, the controller executing selective one of a swap mode and a copy mode, the swap mode being for moving the setting information from one device to another device, the copy mode being for copying the setting information from one device to one or more devices,
wherein while a removable medium is connected to the input-output interface, the controller is configured to perform:

in a copy-mode case where the copy mode is executed, storing in the removable medium the setting information currently stored in the memory while maintaining the current setting information in the memory.
Asahara (US 2014/0022591) teaches an image forming apparatus determines whether an import data receiving path is affected by import processing, imports import data when it is determined that the import data receiving path is not affected, outputs an import result log via the import data receiving path, and displays, when it is determined that the import data receiving path is affected, a warning screen indicating that the import data receiving path is affected by the import before the import data is imported.
However, Asahara does not teach the invention as claimed, especially a controller configured to operate according to the setting information, the controller executing selective one of a swap mode and a copy mode, the swap mode being for moving the setting information from one device to another device, the copy mode being for copying the setting information from one device to one or more devices,
wherein while a removable medium is connected to the input-output interface, the controller is configured to perform:
in a swap-mode case where the swap mode is executed, storing in the removable medium the setting information currently stored in the memory and overwriting the setting information in the memory to prescribed initial setting information; and

Nobutani (US 2009/0262382) teaches a network system is provided with a cable set having a nonvolatile memory module mounted thereon, and a printer connected by the cable set. The printer is provided with a set information read means for reading set information for performing initial setting of itself from a nonvolatile memory module of the connected cable set, and an initial setting means for performing initial setting based on the read set information. 
However, Nobutani does not teach the invention as claimed, especially a controller configured to operate according to the setting information, the controller executing selective one of a swap mode and a copy mode, the swap mode being for moving the setting information from one device to another device, the copy mode being for copying the setting information from one device to one or more devices,
wherein while a removable medium is connected to the input-output interface, the controller is configured to perform:
in a swap-mode case where the swap mode is executed, storing in the removable medium the setting information currently stored in the memory and overwriting the setting information in the memory to prescribed initial setting information; and
in a copy-mode case where the copy mode is executed, storing in the removable medium the setting information currently stored in the memory while maintaining the current setting information in the memory.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.